                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


LEANN MINOR,

                           Plaintiff,

             v.                                        Case No. 17-CV-1806

COMMISSIONER OF THE SOCIAL SECURITY ADMINISTRATION,

                           Defendant.


    DECISION AND ORDER AFFIRMING THE DECISION OF THE
                    COMMISSIONER


   1. Introduction

      Plaintiff Leann Minor alleges that she has been disabled since September 17,

2013, because of right eye optic nerve neuritis that resulted in intermittent dizziness and

headaches. (Tr. 35.) On December 2, 2013, she applied for disability insurance benefits.

(Tr. 32.) Her claim was denied initially on April 24, 2014 and upon reconsideration on

December 16, 2014. (Id.) A hearing was held before an administrative law judge (ALJ) on

September 19, 2016 (Tr. 45-74). On October 12, 2016 the ALJ issued a written decision

concluding she was not disabled. (Tr. 32-40.) The Appeals Council denied Minor’s

request for review on November 22, 2017 (Tr. 1-4).
       This action followed. All parties have consented to the full jurisdiction of a

magistrate judge (ECF Nos. 3, 7), and this matter is ready for resolution.

   2. ALJ’s Decision

       In determining whether a person is disabled an ALJ applies a five-step sequential

evaluation process. 20 C.F.R. § 404.1520(a)(4). At step one, the ALJ determines whether

the claimant has engaged in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). The

ALJ found that Minor “engaged in substantial gainful activity during the following

periods: October 1, 2014 to present[.]” (Tr. 34.) The ALJ went on to state, “However,

there has been a continuous 12-month period(s) during which the claimant did not

engage in substantial gainful activity. The remaining findings address the period(s) the

claimant did not engage in substantial gainful activity.” (Id.)

       The analysis then proceeds to the second step, which is a consideration of

whether the claimant has a medically determinable impairment or combination of

impairments that is “severe.” 20 C.F.R. § 404.1520(c). An impairment is severe if it

significantly limits a claimant’s physical or mental ability to do basic activities. 20 C.F.R.

§ 404.1522(a). The ALJ concluded that Minor has the following severe impairments:

“right eye optic neuritis with intermittent dizziness, headaches, and obesity[.]” (Tr. 35.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (called “The Listings”).



                                              2
20 C.F.R. § 404.1520(a)(4)(iii). If the impairment or impairments meets or medically

equals the criteria of a listing and also meets the twelve-month durational requirement,

20 C.F.R. § 404.1505(a), the claimant is disabled. 20 C.F.R. § 404.1520(d). The ALJ found

that Minor “does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments[.]” (Tr. 35.)

        In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), which is the most the claimant can do despite her

impairments. 20 C.F.R. § 404.1545(a)(1). In making the RFC finding, the ALJ must

consider all of the claimant’s impairments, including impairments that are not severe. 20

C.F.R. § 404.1545(a)(2). In other words, “[t]he RFC assessment is a function-by-function

assessment based upon all of the relevant evidence of an individual's ability to do work-

related activities.” SSR 96-8p. The ALJ concluded that Minor has the RFC

        to perform less than the full range of light work as defined in 20 C.F.R.
        404.1567(b). She is limited to occupations requiring no peripheral acuity
        on the right and only occasional depth perception. She can never climb
        ladders, ropes, or scaffolds and never balance. She can have no exposure
        to unprotected heights and dangerous moving machinery. She is likely to
        be off task less than 10 percent of the workday.

(Tr. 35.)

        After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of her past relevant

work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1560. The ALJ concluded that Minor “is

capable of performing past relevant work as a general clerk DOT 209.562-010, which is


                                             3
semi-skilled (SVP 3), light exertional work as performed in the general economy, and is

sedentary exertional work as the claimant actually performed it. In either case, this

work does not require the performance of work-related activities precluded by the

claimant’s residual functional capacity[.]” (Tr. 38.) Alternatively, at step five, 20 C.F.R.

§§ 404.1520(a)(4)(v), 404.1560(c), the ALJ found that there were jobs that existed in

substantial numbers in the national economy that she could perform. (Tr. 39-40.) In

reaching that conclusion, the ALJ relied on testimony from a vocational expert (VE).

After finding that Minor could perform work in the national economy, the ALJ

concluded she was not disabled. (Tr. 40.)

   3. Standard of Review

       The court’s role in reviewing an ALJ’s decision is limited. It must “uphold an

ALJ’s final decision if the correct legal standards were applied and supported with

substantial evidence.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1152 (7th Cir. 2019)

(citing 42 U.S.C. § 405(g)); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). “Substantial

evidence is ‘such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017) (quoting

Castile v. Astrue, 617 F.3d 923, 926 (7th Cir. 2010)). “The court is not to ‘reweigh evidence,

resolve conflicts, decide questions of credibility, or substitute [its] judgment for that of

the Commissioner.’” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting

Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). “Where substantial



                                              4
evidence supports the ALJ’s disability determination, [the court] must affirm the [ALJ’s]

decision even if ‘reasonable minds could differ concerning whether [the claimant] is

disabled.’” L.D.R. by Wagner, 920 F.3d at 1152 (quoting Elder, 529 F.3d at 413).

   4. Analysis

       The ALJ found that Minor’s impairments precluded her from jobs that required

peripheral acuity on her right side, balancing, or required more than occasional depth

perception. (Tr. 35.) The ALJ included these limitations in the hypothetical she

presented to the vocational expert (Tr. 71-72), and the ALJ identified jobs as laundry

folder, housekeeper, and cashier as jobs she could perform.

       It is important to emphasize that only Minor’s ability to work during the period

between September 17, 2013, and October 1, 2014, is at issue. Minor highlights certain

aspects of the medical evidence, specifically:

          •   Plaintiff admitted to the hospital on September 13, 2013 for vision loss.
          •   Dizziness noted in medical records in January of 2014
          •   Doctor visits in April of 2015 and June of 2015 support 7 Vascular
              Rehab Training visits at Froedtert Health Center for Advanced Care
              to help with dizziness and imbalance.
          •   Records support reported issues looking at computer screens,
              increased dizziness and near falls
          •   Therapy discontinued due to lack of improvement
          •   As of April 5, 2017, disability application for the condition had
              already been submitted a year earlier.
          •   Plaintiff constantly reports a fear of falling as well as reports of an
              actual fall.




                                             5
(ECF No. 14 at 1.) Much of this evidence is after the relevant period and reflects Minor’s

condition when she was engaged in substantial gainful activity. In this regard, the

evidence is only minimally relevant to Minor’s condition during the relevant period.

      Moreover, because a disability must last for at least 12 continuous months to

qualify for benefits, see 20 C.F.R. § 404.1505(a), SSR 82-52, Minor would not be disabled

if she was able to work as of September 16, 2014, even if she was incapable of working

during the entire preceding period.

      The heart of Minor’s argument is that she was not capable of doing the jobs that

the ALJ identified. (ECF No. 14 at 1-2.) Aside from her past relevant work as a general

clerk, the ALJ concluded that Minor was able to work as a laundry folder (DOT

369.687-018), housekeeper (DOT 323.687-014), and cashier II (DOT 211.462-010). (Tr. 38-

40.) In taking issue with the conclusion that she can perform these jobs, Minor argues:

      1. Folding laundry requires hand eye coordination, unimpaired vision
         ability to balance, stand and move about to retrieve garments.
      2. Housekeeping requires constant movement, hand eye coordination,
         ability to pay attention to detail in cleaning, unimpaired vision. No
         bouts of dizziness.
      3. Cashiering, the most important requirement in [sic] unimpaired and
         unobstructed vision so that money is counted correctly, hand eye
         coordination, the ability to move about freely and think quickly
         without compromised vision.

      Each vocation requires concentration, receptiveness, hand eye
      coordination, ability to stand and move freely and pay attention to detail.
      These would all be very difficult for the plaintiff suffering from
      Neuroretinitis and who is in constant fear for safety and concerned in
      falling.



                                            6
(ECF No. 14 at 1-2.)

       Minor waived any challenge to the vocational expert’s opinions by not raising it

at the hearing before the ALJ. See Brown v. Colvin, 845 F.3d 247, 254 (7th Cir. 2016)

(finding that claimant forfeited his arguments regarding the vocational expert’s

testimony “by failing to object to the expert’s testimony during the [administrative]

hearing”); Liskowitz v. Astrue, 559 F.3d 736, 744 (7th Cir. 2009) (“Where, as here, the

[vocational expert] identifies a significant number of jobs the claimant is capable of

performing and this testimony is uncontradicted (and is otherwise proper), it is not

error for the ALJ to rely on the [vocational expert’s] testimony.”).

       More importantly, the ALJ’s conclusion that Minor was not disabled did not

depend on her finding that Minor could perform these new jobs. Rather, relying on the

vocational expert’s testimony, the ALJ found that Minor was capable of her past relevant

work. The vocational expert characterized her as performing this at the sedentary level,

meaning that she was able to generally sit and was not required to do more than minor

lifting, see SSR 83-10. If Minor is arguing that, despite the ALJ including a “no

balancing” limitation in her hypothetical, the laundry folder, housekeeper, and cashier

jobs did not account for her fear of falling, a sedentary job like her past relevant work

would accommodate such a limitation.

       As for Minor’s complaints of dizziness, these complaints were not particular to

the relevant period. Minor’s medical records reflect complaints of dizziness before (see,



                                              7
e.g., Tr. 237 (Oct. 6, 2012); 244 (Jan. 21, 2013); 254 (Feb. 4, 2013)) during (see, e.g.,Tr. 273-77

(Dec. 1, 2013); 254-57 (Jan. 3, 2014); 358-61 (Feb. 14, 2014); 377-81 (March 28, 2014); 382

(May 23, 2014); 386-89 (Sept. 19, 2014)), and after (see, e.g., Tr. 390-91 (Nov. 7, 2014); 411

(Jan 16, 2015) 416-20 (Apr. 10, 2015); 421-24 (Apr. 24, 2015); 425-26 (May 8, 2015); 426-27

(May 15, 2015); 427-28 (May 29, 2015); 428-29 (June 5, 2015); 430 (June 12, 2015); 431-33

(June 19, 2015); 434 (July 24, 2015); 439 (Dec. 4, 2015)) the relevant period. There is no

reason to conclude that Minor’s dizziness was especially severe and, therefore, work

preclusive during the relevant period. And, in any event, this symptom and her related

fear of falling were addressed by the fact that her past relevant work was performed at

the sedentary level.

       In sum, the court finds that the ALJ’s decision is supported by substantial

evidence, and Minor has not demonstrated that the ALJ committed an error of law.

Consequently,

       IT IS THEREFORE ORDERED that the decision of the Commissioner is

affirmed. The Clerk shall enter judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within 30 days of the entry of judgment (60 days if one of the

parties is, for example, the United States, a United States agency, or a United States

officer or employee sued in an official capacity). See Federal Rule of Appellate



                                                8
Procedure 3, 4. This court may extend this deadline if a party timely requests an

extension and shows good cause or excusable neglect for not being able to meet the 30-

day deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).

       Under certain circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion under

Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time, generally

no more than one year after the entry of the judgment. The court cannot extend this

deadline. See Federal Rule of Civil Procedure 6(b)(2).

       A party is expected to closely review all applicable rules and determine, what, if

any, further action is appropriate in a case.

       Dated at Milwaukee, Wisconsin this 9th day of March, 2020.



                                                    _________________________
                                                    WILLIAM E. DUFFIN
                                                    U.S. Magistrate Judge




                                                9
